Title: Report of the Braintree Town Committee for the Sale of the South Common, 12 April 1762
From: Adams, John,Niles, Samuel,Wales, Thomas,Braintree, town of
To: 


     
      
       Braintree,
       1762 April 12th.
      
     
     The Freeholders and other Inhabitants of the Town of Braintree Qualifyed by Law to vote in Town affairs being assembled by adjournment from the Twenty ninth of March last.
     The Bonds of Arbitration between the Towns Committee and the Leasees of the South Commons with the award were read before the Town.
     Then the Committee Respecting the South Comons offered their Report thereon to the Town which is as follows (viz.)
     We the Subscribers the Committee appointed to consider and report what method appears most advantageous to the Town relative to the disposal of the South Commons beg leave to report that having considered that Subject as thoughroughly as we were able it appears to us that the Town would reap very considerable advantages in the alleviation of their Taxes and the removal of jealousies and animosities by proceeding to appoint and impower a Committee to make sale of the whole of said South Commons in such Lotts and Divisions as shall be thought proper at public vendue and we beg leave further to Report as our opinion that the Proceeds of the sale of the Lands within said Commons formerly Sett apart for the Ministry be appropriated to that use.
     
      John Adams
      Samll. Niles
      Thomas Wales
     
     
     Braintree, April 12th. 1762.
     The above Report being read before the Town was Voted accepted Benjamin Cleverly entered his Dissent against the proceedings of the meeting.
     Voted. That the vote Respecting accepting the Committees Report as above be Reconsidered and Null.
     Voted That the first Clause in the Committees report Relative to the Sale of the South Commons be accepted.
     Voted That a Committee be appointed and impowered to proceed to the sale of the said South Commons, Agreeable to the Committees report and to make and execute good and Lawfull Deeds of the same in the Name and behalf of the Town.
     
     Then Collo. Josiah Quincy, Samll. Niles Esqr. and Captn. Thomas Wales were appointed a Committee for the purposes aforesaid.
     Voted, A Committee be appointed to consider in what manner the proceeds that may Arise by the Sale of the South Commons be Secured to the Town as a fund that the Town may Reap the annual benefit and if possible be under no Capacity of being allienated.
     Then Voted Messrs. John Adams, Samuel Bass, John Hayward, Deacon James Penniman, Deacon Jona. Allen be a Committee to consider that affair and Report to the Town.
    